Citation Nr: 1600591	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for chronic tension headaches.

2.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.

4.  Entitlement to an effective date earlier than June 1, 1995, for the assignment of a noncompensable rating for chronic tension headaches.

5.  Entitlement to an effective date earlier than September 27, 2006 for the assignment of an initial 10 percent rating for IBS.

6.  Entitlement to an effective date earlier than September 27, 2006, for the assignment of an initial 40 percent rating for fibromyalgia.

7.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness. 

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness, on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to May 1995.  

The Veteran served on active duty from November 1984 to May 1995, including service in support of Operation Desert Shield/Desert Storm from August 1990 to May 1995.

These matters are on appeal from July 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

An April 2010 rating decision increased the rating from 20 percent to 40 percent for the Veteran's fibromyalgia, effective September 27, 2006.  A claimant is presumed to be seeking the maximum benefit available at law.  AB v. Brown, 6 Vet. App. 35 (1993).  While 40 percent is the maximum schedular rating for fibromyalgia, higher ratings are potentially available on an extraschedular basis. See 38 C.F.R. § 3.321(b), 4.71a, Diagnostic Code 5025 (2013).  Accordingly, the claim for increase remains before the Board.

The Veteran first appeared at a hearing before a Veterans Law Judge in March 2013.  Afterwards, his appeals were remanded for additional development in October 2013.  Subsequently, the Veterans Law Judge who conducted the March 2013 hearing left the Board.  After the Veteran indicated that he desired a new hearing, his appeal was again remanded in July 2014 so it could be scheduled.  

The Veteran appeared at a hearing before the undersigned in September 2015.  A transcript is in the record.  

At the September 2015 hearing, the Veteran's representative indicated an intention to claim service connection for cancer of the gall bladder.  This matter is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 38 C.F.R. § 3.155 (2015).

The issues of entitlement to an initial rating in excess of 10 percent for IBS; entitlement to a compensable rating for chronic tension headaches; entitlement to an initial rating in excess of 40 percent for fibromyalgia; entitlement to service connection for sleep apnea, and entitlement to service connection for a disability manifested by memory loss on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  Entitlement to service connection for a disability manifested by memory loss due to an undiagnosed illness was denied in an April 1998 rating decision; the Veteran did not submit a notice of disagreement with this decision, he did not submit additional evidence within the one year appeal period, and no new pertinent service department records have been received.  

2.  Evidence submitted since April 1998 includes the September 2015 testimony of the Veteran and his wife; this includes information that was not previously considered and which relates to an unestablished element of the claim that was the basis for the April 1998 denial.  

3.  The Veteran was discharged from active service on May 31, 1995; he submitted his claim for service connection for chronic tension headaches within one year of discharge.  

4.  The Veteran's claims for service connection for fibromyalgia and IBS were received on September 27, 2006, which is more than one year after his discharge from service; he did not submit any communication that can be considered an unaddressed claim for these disabilities prior to that date.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied entitlement to service connection for a disability manifested by memory loss due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b)(c) (2015). 

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a disability manifested by memory loss due to an undiagnosed illness.  38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for an effective date earlier than June 1, 1995, for the assignment of a noncompensable rating for chronic tension headaches have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2015).  

4.  The criteria for an effective date earlier than September 27, 2006, for the assignment of an initial 10 percent rating for irritable bowel syndrome have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2015).  

5.  The criteria for an effective date earlier than September 27, 2006, for the assignment of an initial 40 percent rating for fibromyalgia have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims for earlier effective dates for service connection for fibromyalgia and IBS arise from disagreement with the rating decision that first granted service connection and assigned the effective dates.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, the Veteran was provided with complete VCAA notification in a December 2006 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran's claim for an earlier effective date for service connection for his headaches is not an appeal of the initial rating decision.  However, he was provided with complete VCAA notification regarding effective dates in an August 2008 letter.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met for the earlier effective date issues.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's September 2015 hearing the undersigned engaged the Veteran and his representative in a discussion regarding the claims for earlier effective dates.  It was explained that an effective date for service connection cannot be assigned prior to the date of discharge from active service, and the Veteran expressed agreement with this explanation.  It was also explained that effective dates are usually assigned based on the date of receipt of the claim.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

As the Board will reopen the Veteran's claim for service connection for a disability manifested by memory loss, that portion of the decision is favorable to the Veteran, and any failure in the duty to notify or assist was harmless.  

New and Material

The Veteran contends that he has a disability manifested by memory loss due to active service.  He argues that this is more than a symptom that might be associated with another disability, and he believes it might be an undiagnosed illness.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran argues his memory loss is the result of an undiagnosed illness that results from his deployment to the Persian Gulf.  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2). 

Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms and include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i), (ii). 

 "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of a medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48   (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014). 

The record shows that entitlement to service connection for memory loss claimed as an undiagnosed illness was denied in an April 1998 rating decision.  The Veteran was notified of this decision in an April 1998 letter and provided with his appellate rights.  The Veteran did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Furthermore, he did not submit any additional evidence within that year, and additional service department records pertinent to this claim have not been received.  Therefore, the April 1998 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence raises a reasonable possibility of substantiating the claim if it relates to an unestablished element of the claim and the claim could be substantiated were a VA examination provided.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  It contemplates the likely entitlement to an examination if the claim was reopened.  Id, at 121.

The evidence considered by the April 1998 rating decision included the Veteran's service treatment records, a February 1998 VA examination, and the report of a March 1998 VA neurology consultation.  The April 1998 rating decision denied the Veteran's claim on that basis that the Veteran did not have any complaints pertaining to memory loss during the last year, so that there was no evidence of a current chronic disability.  

The evidence received since April 1998 includes the testimony from the Veteran and his wife at the September 2015 hearing.  The Veteran testified that there were occasions in which he could not remember his current location.  He would drive his car and be suddenly unaware of where he was.  The Veteran's wife testified that the Veteran's memory seemed to be getting worse, and while he could remember some things, on other occasions he would not have any memories of the previous day.  See Transcript. 

The Board finds that September 2015 testimony is both new and material.  It is new in that it includes information not previously considered.  It is material in that it purports to show a disability or at least neuropsychological signs and symptoms of a current disability.  See 38 C.F.R. § 3.317(b).  Therefore, it is possible that a VA examination could substantiate the claim.  See Shade.  The Veteran's claim for service connection for a disability manifested by memory loss is reopened.  

The Veteran's claim for entitlement to service connection for memory loss, to include as due to an undiagnosed illness, on a de novo basis, will be further addressed in the remand section of this decision.  

Earlier Effective Dates

The Veteran contends that he is entitled to earlier effective dates for service connection for his headaches, fibromyalgia, and IBS.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015). 

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

Headaches

The Veteran has claimed entitlement to an effective date prior to June 1, 1995 for service connection for his chronic tension headaches.  

The record shows that entitlement to service connection for chronic tension headaches was granted in a September 1995 rating decision.  An effective date of June 1, 1995 was assigned.  

The Court has held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  The Court notes that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

In this case, although the Veteran did not submit a notice of disagreement with the June 1, 1995 effective date, additional medical records were received within the one year appeal period, as were additional personnel records.  Therefore, it is not clear whether or not the September 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

What is clear is that the Veteran's DD 214 establishes he was discharged from service on May 31, 1995.  The effective date for service connection for his headaches is June 1, 1995, which is the day following separation from service.  By law and regulation, this is the earliest possible effective date that can be assigned, regardless of whether or not the September 1995 rating decision is final.  38 C.F.R. § 3.400(b)(2)(i).  Therefore, entitlement to an effective date prior to June 1, 1995 for service connection for chronic tension headaches is not warranted.  

Irritable Bowel Syndrome and Fibromyalgia

Entitlement to service connection for fibromyalgia and IBS was granted in a July 2007 rating decision.  An effective date of September 27, 2006 was assigned for both disabilities.  The Veteran submitted a timely notice of disagreement.  

The Veteran's claim for service connection for fibromyalgia and IBS was received on September 27, 2006.  This was more than one year after his May 1995 date of discharge.  Therefore, the earliest possible effective date is date the claim was received, which is the September 27, 2006 date currently assigned.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran contends that he has experienced his fibromyalgia and IBS ever since he was discharged in May 1995.  He argues that he raised these issues when he described his symptoms in a December 1996 letter but that they were never adjudicated.  

A review of the December 1996 letter shows that the Veteran did describe symptoms such as nausea and anal bleeding, which he argues might be associated with IBS.  He also described a loss of strength and fatigue, which might be associated with fibromyalgia.  

In essence, the Veteran contends that his December 1996 letter should be considered an informal claim for service connection for fibromyalgia and IBS.  

The April 1998 rating decision specifically considered and denied entitlement to service connection for anal bleeding as an undiagnosed illness, and service connection for nausea, fatigue, irritability and depression as an undiagnosed illness.  As noted, this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  To the extent that a claim based on these symptoms is considered a claim for IBS or fibromyalgia, that claim would be final.  Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009) (When a claimant files closely related claims at the same time and one is explicitly adjudicated, all are implicitly denied (the implicit denial rule)).   

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).  Once again, the earliest effective date that can be assigned is the September 27, 2006 date of receipt of the new claim.  


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for memory loss, to include as due to an undiagnosed illness; to this extent only, the appeal is allowed. 

Entitlement to an effective date earlier than June 1, 1995, for the assignment of a noncompensable rating for chronic tension headaches is denied. 

Entitlement to an effective date earlier than September 27, 2006, for the assignment of an initial 10 percent rating for irritable bowel syndrome is denied.

Entitlement to an effective date earlier than September 27, 2006, for the assignment of an initial 40 percent rating for fibromyalgia is denied.  


REMAND

The Veteran was afforded VA examinations for headaches, IBS, and fibromyalgia in October 2014.  The most recent supplemental statement of the case was issued in April 2014, and there is no indication that this evidence has ever been considered by the RO.  The RO is required to consider the newly developed evidence in the first instance and issue a supplemental statement of the case.  38 C.F.R. § 19.31 (2014); see Disabled American Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).

The finding of new and material evidence to reopen the claim for entitlement to service connection for memory loss, to include as due to an undiagnosed illness, entitles the Veteran to a VA examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  An examination should be scheduled to determine if the Veteran has a chronic disability manifested by memory loss and, if so, if this disability was due to active service.  

The Veteran was previously afforded a VA examination of his sleep apnea in July 2007.  The examiner opined that the Veteran's sleep apnea was not the result of his Gulf War service.  However, the examiner did not provide an opinion as to whether or not the Veteran's sleep apnea was otherwise related to his active service.  A claim for service connection as an undiagnosed illness does not preclude a claim for service connection on a direct basis.  Therefore, the Veteran should be scheduled for an additional examination in order to obtain an opinion that considers all aspects of his claim.  See Combee.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for memory loss.  All indicated tests and studies should be completed.  The examiner should review the claims folder.  The examiner should provide the following opinions:

a) Does the Veteran have current memory loss?  If the answer is positive, is the memory loss a symptom of any other service connected disability?  

b) Is it as likely as not that the Veteran's memory loss is the result of a disease or injury in active service?  

c) Is it as likely as not that the memory loss is a manifestation of an undiagnosed illness or a medically unexplained chronic multi symptom illness?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

2.  Schedule the Veteran for a VA examination for sleep apnea.  All indicated tests and studies should be completed.  The examiner should review the claims folder.  The examiner should provide the following opinions:

a) Is it as likely as not that the Veteran's sleep apnea was the result of a disease or injury in active service?  

b) Is it as likely as not that sleep apnea is a manifestation of an undiagnosed illness or a medically unexplained chronic multi symptom illness?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case considering all evidence since the last supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


